Title: Thomas Jefferson to Joseph C. Cabell, 10 September 1817
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


                    
                        Dear Sir
                        Pop. For.
Sep. 10. 17.
                    
                    I omitted in my letter of yesterday to return Barrois’ catalogue with thanks for the use of it. I omitted also to observe that it would be better that the bill for the elementary schools should not be known as coming from me. not knowing the present pulse of the public, should there be any thing unpalatable in it, it may injure our college as coming from one of it’s visitors. I wish it to be understood also that I do not intermeddle with public affairs. it is my duty, and equally my wish to leave them to those who are to feel thei the benefits & burthens of measures. the interest I feel in the system of education and wards, has seduced me into the part I have taken as to them, and still attaches me to their success.   I sent subscription papers with a letter of explanation to the counties allotted to me. I have given one to Charles Johnston who is zealous, & I shall send one to Christopher Clarke on his return home. but I doubt their effect. the difficulty I find is to eradicate the idea that it is a local thing, a mere Albemarle academy. I endeavor to convince them it is a general seminary of the sciences meant for the use of the state. in this view all approve of the situation, and rally to the object. but time seems necessary to plant this idea firmly in their minds. Doctr Knox has retired from business, and I have written to Cooper. affectionately yours
                    Th: Jefferson
                